Citation Nr: 0834950	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-30 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a fracture of the pelvis and chronic low back 
strain.

2.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
residuals of a fracture of the pelvis and chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from September 
1965 to September 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for right hip and right leg disorders, to include 
as secondary to service-connected residuals of a fracture of 
the pelvis and chronic low back strain.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2008; a transcript of 
that hearing is of record.

In June 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2008 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  The veteran was provided with information about 
the VCAA, including information about how VA determines 
disability ratings and effective dates, in correspondence 
dated in September 2006.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran contends that he has developed right hip and 
right leg disorders as a result of his service-connected 
residuals of a fracture of the pelvis and chronic low back 
strain.  

In a November 1978 VA orthopedic examination report, the 
veteran complained of pain that radiated down the back of his 
left leg and at times down the back of his right leg.  The 
initial impression was residuals of pelvic fracture, 1967, 
with history of intermittent left low back pain at times 
radiating down the right or left leg.

In an April 1990 VA pelvis and spine examination report, the 
veteran complained of pain down both legs at times when 
standing too long and pain in the leg socket/pelvic area.  

In a VA spine examination report dated in December 1998, the 
veteran complained of pain in the right low back and hips, 
radiating to his right lateral upper thigh and the lower 
legs.  The diagnosis was x-ray of the right hip that showed 
sclerotic changes of the right S1 joint, indicating possible 
post-traumatic arthritis which causes intermittent pain.

In a VA spine examination report dated in November 2004, the 
veteran reported pain in the lumbar spine area, hips, SI 
(sacroiliac) joints, and groin to front and sides of legs.  
His bilateral leg pain was described as frequent, moderate, 
and radiating.

In a January 2006 VA spine examination report, the veteran 
stated that he had radiating pain of the right lateral hip to 
lateral thigh to front of knee to ankle as well as occasional 
pain on the left when he favored the right leg.  In a rating 
action dated in October 2006, the RO relied, in part, on the 
January 2006 VA examination in denying the veteran's claim 
for secondary service connection for his right leg, noting 
that the examiner found no abnormal sensations to his right 
lower extremity.

In a lay statement received in April 2006 regarding a 
separate claim, the veteran's coworker of 20 years indicated 
that he had observed the veteran in pain from his back and 
legs as he got in and out of cars, and stood on his feet.  In 
another lay statement received in September 2006, the 
veteran's manager at the car dealership where he worked 
reported similar observations of the veteran experiencing 
pain from his back and legs.

The veteran testified during a June 2008 hearing that a 
private physician treated him for his claimed right hip and 
right leg disorders, as well as his back disorder.  He stated 
he would try to obtain an x-ray report that the private 
physician ordered.  He also requested a VA examination to 
evaluate the nature and etiology of his claimed right hip and 
right leg disorders.

In a statement from a private chiropractor dated in June 
2008, N.H., D.C. indicated that he had been treating the 
veteran since May 2004 for a back disability, sciatica, and 
unspecified myalgia and myositis.  He opined that the 
continued aggravation to the veteran's condition was being 
caused by an injury that occurred in 1967 when he was pinned 
between a forklift and a truck and suffered trauma to his 
pelvis that involved the hips and spine.

As the record contains complaints of radiating right leg pain 
since November 1978 and complaints of right hip pain with 
evidence of sclerotic changes of the right S1 joint since 
December, 1998, the RO should schedule the veteran for a VA 
orthopedic examination to evaluate the nature and etiology of 
his claimed right hip and right leg disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed right 
hip and right leg disabilities.  Of 
particular interest are private treatment 
records from N.H., D.C. from May 2004 to 
the present.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be afforded a VA 
orthopaedic examination conducted by a 
physician to determine the etiology of 
his claimed right hip and right leg 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on examination of the appellant, 
review of the claims folder, and applying 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater), that the 
veteran's claimed right hip and right leg 
disorders are either: (a) directly 
related to events or injuries in military 
service, or (b) caused or aggravated by 
the veteran's service-connect residuals 
of a fracture of the pelvis and chronic 
low back strain.  Sustainable reasons and 
bases are to be included with the 
opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the above development has been 
completed as best as possible and any 
additional development deemed necessary, 
the RO/AMC must adjudicate the issues of 
entitlement to service connection for a 
right hip disorder and a right leg 
disorder, to include as secondary to 
service-connected residuals of a fracture 
of the pelvis and chronic low back 
strain, with consideration of all 
applicable laws and regulations.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




